Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  128208                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  FLETCHER JOHNSON,                                                                                   Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                      Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 128208
                                                                   COA: 257270
                                                                   WCAC: 03-0342
  GENERAL MOTORS CORPORATION,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 31, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2005                   _________________________________________
           l1121                                                              Clerk